Exhibit 10.1

 

Execution Copy

 

January 8, 2015

 

Greg Hackman
12026 NW 78th Place
Parkland, FL 33076

 

RE:  Employment Agreement

 

Dear Greg:

 

This letter agreement (this “Agreement”) shall confirm the terms of your
employment with Boot Barn, Inc. (the “Company”) to be effective on your start
date of January 26, 2015 (“Effective Date”).

 

Position/Duties:  You agree to serve the Company as its Chief Financial Officer,
reporting to the President and Chief Executive Officer (“CEO”). You will have
such duties consistent with your position and as assigned to you from time to
time by the Company. You will perform your duties at the Company’s corporate
offices in Orange County, California, subject to customary travel as reasonably
required.   You also shall serve as the Chief Financial Officer and Secretary of
Boot Barn Holdings, Inc. and may be asked to perform duties and services for
certain of the Company’s affiliated entities,  without additional compensation. 
You agree to devote your full business time attention and energies to, and
perform faithfully, professionally and to the best of your ability, the duties
and responsibilities of your position.

 

Term:  This Agreement shall commence on the Effective Date and continue until
the first anniversary of the Effective Date, unless earlier terminated as set
forth herein, provided, however, that commencing on the first anniversary of the
Effective Date and on each anniversary date thereafter, this Agreement shall be
automatically renewed for an additional one year period unless, at least sixty
(60) calendar days prior to such date, the Company or you provide the other
party written notice that such party does not wish to renew the term.

 

Base Salary:  You will receive an annualized salary of $325,000.00, less
applicable deductions, payable in accordance with the Company’s regular payroll
practices.

 

Bonuses:  You will be eligible to participate in the Company’s key bonus plan
pursuant to the terms, financial targets and performance goals established by
the Compensation Committee (“Compensation Committee”) of the Board of Directors
of Boot Barn Holdings, Inc., from time to time.   If the Company achieves its
budget and you achieve certain performance objectives, each as established by
the Compensation Committee and the Company, you will be eligible to earn a
target bonus of 50% of your base salary with an opportunity to receive a maximum
aggregate bonus of up to 100% of your base salary if the Company achieves
additional performance targets and you achieve certain performance objectives,
each as established by the Compensation Committee and the Company, payable
within one hundred twenty (120) days after the end of the Company’s fiscal year
ending March 31st, provided that, except as otherwise set forth in this
Agreement, you are employed in good standing on the bonus payment date.  In
addition, the Company shall pay you a signing bonus in the amount of Fifty
Thousand Dollars ($50,000), less applicable deductions, payable on the first
regular payroll period following the sixtieth day after the Effective Date.

 

--------------------------------------------------------------------------------


 

Equity:  On the Effective Date, you will be granted a stock option to purchase
100,000 shares of common stock of Boot Barn Holdings, Inc., at an exercise price
equal to the fair market value of such shares on the date of grant.  Your stock
option will vest in five (5) equal installments on the anniversary of the grant
date, in accordance with the terms of the Boot Barn Holdings, Inc. 2014 Equity
Incentive Plan (the “Plan”), and will be subject in all respects to the terms
and conditions of the Plan, as amended from time to time, and the corresponding
stock option agreement between you and Boot Barn Holdings, Inc.

 

Benefits:  You will accrue four (4) weeks of paid time off each year with a
maximum paid time off cap of six (6) weeks in accordance with the Company’s paid
time off policy.  You will be eligible to receive seven (7) paid holidays each
year.  You also will be eligible to participate in the Company’s benefit plans
and programs.  The eligibility requirements and other terms and conditions of
any Company benefits shall be governed by the Company’s applicable benefit
policy and plan documents, as in effect and amended from time to time.  The
Company reserves the right to modify, reduce or eliminate any Company benefits
at any time, in its discretion.

 

Expenses:  The Company shall reimburse you for all reasonable business expenses
of types authorized by the Company and reasonably and necessarily incurred by
you in the performance of your duties hereunder, in accordance with the
Company’s reimbursement policies, provided that, you must submit proof of such
business expenses and comply with such reasonable budget limitations and
approval and reporting requirements with respect to expenses as the Company may
establish from time to time.  In addition, the Company shall reimburse you for
reasonable moving expenses, temporary housing costs and commuting costs, and for
the selling commission in connection with the sale of your current residence,
provided that, the maximum amount the Company shall reimburse you for such
expenses/commission shall be $125,000.00 in the aggregate, and provided further
that, such expenses, costs and commission are incurred by you within one year
after the Effective Date.  The taxable relocation costs/commission pursuant to
this paragraph shall be “grossed up” to compensate you in full for taxes
incurred on such costs/commission.  As a condition of reimbursement, you must
submit to the Company proof of all moving expenses, temporary housing costs,
commuting costs and the selling commission in accordance with Company policy.

 

Employment Policies and Confidential Information:  You agree to comply with the
Company’s standard policies and work rules, including as set forth in the
Employee Handbook as amended from time to time.  As a condition of your
employment, you also must sign, return and comply with the Company’s
Confidential and Proprietary Information Agreement (“Confidential Information
Agreement”) provided to you herewith.

 

Arbitration:  You agree that all claims arising out of or relating to your
employment with the Company, including claims arising out of this Agreement, the
enforceability of this arbitration provision or in connection with your
separation from the Company, shall be resolved by binding arbitration in Orange
County, California.  This agreement to arbitrate does not prohibit either party
from filing an application for a provisional remedy to prevent actual or
threatened irreparable harm in accordance with California law.  The dispute will
be arbitrated in accordance with the rules of the American Arbitration
Association (“AAA”) under the Employment Arbitration Rules which may be found at
https://www.adr.org/aaa/ShowProperty?nodeId=/UCM/ADRSTG_004362 and provided to
you herewith.  The Company shall pay all expenses peculiar to arbitration
including the arbitration

 

2

--------------------------------------------------------------------------------


 

administrative costs and the arbitrator’s fees in accordance with California law
and the AAA rules.  Each party shall bear his/its own attorneys’ fees and legal
costs.  However, if any party prevails on a statutory claim which affords the
prevailing party attorneys’ fees and/or legal costs, the arbitrator may award
such reasonable attorneys’ fees and/or legal costs to the prevailing party
consistent with applicable law.  YOU UNDERSTAND AND AGREE THAT YOU ARE HEREBY
WAIVING YOUR RIGHTS TO BRING SUCH CLAIMS TO COURT INCLUDING THE RIGHT TO A JURY
TRIAL.

 

Termination:  Your employment may terminate at any time during the term for the
following reasons:  (i) the Company may terminate you for Cause (defined herein)
or without Cause, (ii) you may resign your employment with Good Reason (defined
herein) or without Good Reason, (iii) either party may give notice of
non-renewal as set forth above, or (iv) due to your death or Disability (defined
herein).

 

In the event your employment is terminated by the Company without Cause, by you
for Good Reason or in the event the Company provides notice of non-renewal as
set forth above, the Company will pay you, at the time set forth below, the
Severance Payment and the Bonus Payment, each as defined herein, provided that
you timely sign and do not revoke (if applicable) a general release of all
claims against the Company and its parents, affiliates and subsidiaries in a
form provided to you by the Company (the “Release”) within sixty (60) days of
the termination date.

 

You shall not be entitled to the Severance or Bonus Payment, or any other
severance, bonus or other post-termination benefits (other than as mandated by
law) if the Company terminates your employment for Cause, you resign for any
reason that does not constitute Good Reason, or your employment terminates due
to death, Disability or due to you providing notice of non-renewal as set forth
above.  Upon the separation of your employment, however caused, (i) your
position(s) as a director or officer of any parent, affiliate or subsidiary of
the Company, including Boot Barn Holdings, Inc., shall automatically terminate
and (ii) you must continue to comply with your post-termination obligations set
forth in the Confidential Information Agreement.

 

Definitions:

 

“Bonus Payment” as used herein shall mean a prorated bonus based on the bonus
you would have been paid for the fiscal year to which the bonus relates had you
remained employed on the bonus payment date, and calculated by multiplying the
bonus by a fraction, the numerator of which is the number of days in the fiscal
year which you were employed and the denominator of which is 365, payable within
one hundred twenty (120) days after the end of the Company’s fiscal year ending
March 31st as set forth above, and provided that the Release is irrevocable as
of such payment date.

 

“Cause” as used herein shall mean: (i) your refusal or failure to substantially
perform the duties of your position or follow the reasonable instructions of the
Company or the Board of Directors of the Company (the “Board”); (ii) your
failure to comply in any material respect with any written policies or
procedures of the Company or the Board (including, but not limited to, the
Company’s drug or anti-harassment policies, etc.); (iii) your engagement in any
act of theft, fraud, embezzlement, willful misfeasance or misconduct,
falsification of Company documents, misappropriation of funds or other assets of
the Company, or committing any act which is materially damaging to the goodwill,
business or reputation of the Company; (iv) your conviction or pleading guilty
or nolo contendere to any felony or crime involving moral turpitude; or (v) your
material breach of any of your obligations to the Company or the Confidential
Information Agreement.

 

3

--------------------------------------------------------------------------------


 

“Disability” as used herein shall mean your inability due to mental or physical
incapacity to perform the essential functions of your job duties, with or
without reasonable accommodation, for ninety (90) consecutive days or one
hundred twenty (120) non-consecutive days in any twelve (12) month period.

 

“Good Reason” as used herein shall mean the occurrence of any of the following
events without your consent: (i) any material diminution in your base salary,
other than a diminution that was in conjunction with a salary reduction program
for similarly-situated employees of the Company or its affiliates; (ii) any
material and continuing diminution in your authority or responsibilities;
(iii) changing the geographic location at which you provide services to the
Company to a location more than thirty-five (35) miles from the then existing
location and further from your residence; or (iv) requiring you to report to
someone other than the CEO, provided however, that your resignation for Good
Reason will be effective only if you provide written notice to the Company of
any event constituting Good Reason within sixty (60) days after you become aware
such event, and the Company does not cure such event within thirty (30) days
after receipt of the notice, and provided further that, you terminate your
employment within ninety (90) days of the date of your written notice.

 

“Severance Payment” as used herein shall mean your base salary in effect on the
termination date, less applicable deductions, payable for a period of twelve
(12) months from the termination date, as salary continuation payments in
accordance with the Company’s normal payroll practices, the first installment of
which shall be paid to you on the first regular payroll period following the
sixtieth (60th) after the termination date (and will include any severance
installment that would have otherwise been paid during the period following the
termination date through the date of the first installment); provided that, the
Release is irrevocable as of such date.

 

Successors and Assigns:  This Agreement shall not be assignable by you, provided
however, your rights to payments hereunder shall, upon your death or incapacity,
inure to the benefit of your personal or legal representatives, executors,
administrators, heirs, devisees and legatees.  This Agreement will be binding
upon and inure to the benefit of the Company, its successors and assigns, and
may be assigned by the Company to any parent, subsidiary or affiliate thereof,
or to a person or entity which is a successor in interest to substantially all
of the business operations or assets of the Company.

 

Entire Agreement:  You confirm that no promises or statements that are contrary
to the terms of this Agreement have been made to you by any Company
representative.  This Agreement (along with the agreements referenced herein)
contains the parties’ complete agreement regarding the terms and conditions of
your employment with the Company and supersedes all prior and contemporaneous
agreements, negotiations and term sheets relating to the subject matter herein. 
This Agreement can only be modified in writing signed by you and the CEO.

 

4

--------------------------------------------------------------------------------


 

409A:

 

Compliance.  It is intended that the compensation paid or delivered pursuant to
this Agreement is either paid in compliance with, or is exempt from,
Section 409A of the Internal Revenue Code, and the regulations promulgated
thereunder (together, “Section 409A”), and this Agreement shall be interpreted
and administered accordingly.  However, the Company does not warrant that all
amounts paid or delivered hereunder will be exempt from, or paid in compliance
with, Section 409A.  You agree to bear the risk of any adverse federal, state or
local tax consequences and penalty taxes which may result from payments made in
accordance with the terms of this Agreement, and you will not seek
indemnification from the Company for any such tax consequences or penalties. 
You acknowledge that you have been advised to seek the advice of a tax advisor
with respect to the tax consequences of all such payments, including any adverse
tax consequence under Section 409A and applicable state tax law.

 

Amounts Payable On Account of Termination.  If and to the extent necessary to
comply with Section 409A, for the purposes of determining when amounts otherwise
payable on account of your termination of employment under this Agreement will
be paid, “terminate,” “terminated” or “termination” or words of similar import
relating to your employment with the Company, as used in this Agreement, shall
be construed as the date that you first incur a “separation from service” within
the meaning of Section 409A.  Notwithstanding anything to the contrary herein,
if you are deemed on the date of termination to be a “specified employee” of the
Company, within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation of service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (i) the expiration of the six (6) month
period measured from the date of your “separation of service” from the Company
and (ii) the date of your death, to the extent required under Section 409A. 
Upon the expiration of the foregoing delay period, all payments and benefits
delayed pursuant to the previous sentence (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to you in a lump sum, without interest, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

Interpretative Rules.  In applying Section 409A to amounts paid pursuant to this
Agreement, any right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

 

Taxable Reimbursements.  Any taxable reimbursement of business or other expenses
provided for under this Agreement shall be subject to the following conditions:
(i) the expenses eligible for reimbursement in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year, (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred, and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.  In addition, any tax gross-up payment pursuant to the paragraph titled
“Expenses” must be made by the end of the taxable year next following the
taxable year in which you remit the related taxes.

 

5

--------------------------------------------------------------------------------


 

If the terms of this Agreement are acceptable to you, please sign below and
return a copy to me. On behalf of the Company, we look forward to working with
you.

 

 

Regards,

 

 

 

/s/ James G. Conroy

 

James G. Conroy

 

President and Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

 

/s/ Greg Hackman

 

Date:

January 8, 2015

Greg Hackman

 

 

 

6

--------------------------------------------------------------------------------